Citation Nr: 1029591	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic left upper 
extremity disorder to include left hand peripheral nerve damage.  

2.  Entitlement to service connection for chronic traumatic brain 
injury residuals including traumatic brain syndrome.  

3.  Entitlement to a chronic gastrointestinal disorder to include 
irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from March 1988 to 
August 1989 and from May 2004 to September 2004.  He had 
additional duty with the Tennessee Air National Guard.  The 
Veteran served in Iraq.  He was awarded the Air Force Achievement 
Medal for his actions during enemy assaults.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which denied service connection 
for left hand peripheral nerve damage, traumatic brain syndrome, 
and irritable bowel syndrome.  In January 2010, the Veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for a 
chronic left upper extremity nerve disorder, chronic traumatic 
brain injury residuals, and chronic irritable bowel syndrome.  He 
states that: he injured his left hand in Iraq; sustained a 
concussive injury and other head trauma during combat in Iraq; 
and manifested chronic irritable bowel syndrome secondary to his 
service-connected posttraumatic stress disorder (PTSD).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

An April 2007 Tennessee Air National Guard Worldwide Duty 
Determination indicates that the Veteran was assigned to a 
Tennessee Air National Guard unit and had "over 14 years 
military service."  A July 2007 Physical Profile Series Report 
reflects that the Veteran remained in the Tennessee Air National 
Guard.  The Veteran's complete periods of active duty, active 
duty for training, and inactive duty with the Tennessee Air 
National Guard have not been verified.  

At the January 2010 videoconference before the undersigned 
Veterans Law Judge, the Veteran testified that he received 
ongoing treatment for his left ulnar and traumatic brain 
disabilities.  Clinical documentation of the cited treatment is 
not of record.  

The VA should obtain all relevant military, VA and private 
documentation which could potentially be helpful in resolving the 
Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his chronic left upper 
extremity neurological disability and his claimed chronic 
traumatic brain injury residuals and irritable bowel syndrome.  
The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active duty, 
active duty for training, and inactive duty 
for training with the Tennessee Air 
National Guard and (2) forward all 
available service treatment records 
associated with such duty for incorporation 
into the record.  

2.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic left ulnar nerve and claimed 
chronic traumatic brain injury and 
gastrointestinal disabilities after 2008, 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after March 2009, not already of 
record, be forwarded for incorporation into 
the record.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic left upper extremity 
neurological disorder.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic left 
upper extremity disorder had its onset 
during active service/duty; is related to 
the Veteran's combat experiences in Iraq; 
otherwise originated during active 
service/duty; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
right ulnar neuropathy and other 
service-connected disabilities.  If the 
examiner finds that the condition pre-
existed a period of active duty, the 
examiner should indicate whether the 
condition increased in severity beyond the 
natural progression of the condition during 
a period of active service.  The examiner 
must provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic traumatic brain 
injury residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
traumatic brain disorder had its onset 
during active service/duty, to include as a 
result of rocket/mortar attacks; is 
etiologically related to the Veteran's 
combat experiences in Iraq; and/or 
otherwise originated during active 
service/duty.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic gastrointestinal 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  If no chronic 
gastrointestinal disorder is diagnosed, 
the examiner should expressly state 
that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
gastrointestinal disorder had its onset 
during active service/duty; is related to 
the Veteran's combat experiences in Iraq; 
otherwise originated during active 
service/duty; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
PTSD and other service-connected 
disabilities.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic left upper extremity disorder to 
include left hand peripheral nerve damage, 
chronic traumatic brain injury residuals 
including traumatic brain syndrome, and a 
chronic gastrointestinal disorder to 
include irritable bowel syndrome.

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

